UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1076


RUKMINESH MEHTA,

                     Plaintiff - Appellant,

              v.

MAGGIE KUHL,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:20-cv-00131-GMG-RWT)


Submitted: May 20, 2021                                           Decided: May 25, 2021
                               Amended: August 26, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rukminesh Mehta, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rukminesh Mehta appeals the district court’s orders dismissing his civil action and

denying reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Mehta v. Kuhl,

No. 3:20-cv-00131-GMG-RWT (N.D.W. Va. Jan. 4 & 7, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2